     Case 0:17-cv-60533-JEM Document 217-7 Entered on FLSD Docket 08/02/2019 Page 1 of 1

               Department of Health


                                                   License Verification
                                                                                                             Printer Friendly Version
      FRANCY NATHALY FONSECA

      License Number: PY9471
      Data As Of 7/15/2018


        License            Secondary            Discipline/Admin
        Information        Locations            Action


                            Profession     Psychologist
                                                                                                  Back
                               License     PY9471
                     License Status       CLEAR/ACTIVE For instructions on how to request a license certification of your
                                                        Florida license to be sent to another state from the Florida
            License Expiration Date        5/31/2020
                                                        Department of Health, please visit the License Certifications web
              License Original Issue       01/11/2016
                                                        page.
                                  Date
                   Address of Record       12 Cortez Way
                                           Florida
                                           DAVIE, FL 33324
                                           UNITED STATES
                    Discipline on File     No
                 Public Complaint         No




                                      ATTACHMENT 7
                                Privacy Statement | Disclaimer | Email Advisory | Accessibility
     © 2015 FL HealthSource, All Rights Reserved Florida Department of Health | Division of Medical Quality Assurance
                                                     Search Services
https://appsmqa.doh.state.fl.us/MQASearchServices/HealthCareProviders/LicenseVerification?LicInd=8430&ProCde=2701&org=%20                1/1
